UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1418


SONYA M. ATKINS,

                Plaintiff – Appellant,

          v.

BARACK OBAMA, President,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:16-cv-00091-REP)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sonya M. Atkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sonya M. Atkins appeals the district court’s order summarily

dismissing her 42 U.S.C. § 1983 (2012) complaint. We have reviewed

the record and find that this appeal is frivolous.    Accordingly,

we dismiss the appeal.    28 U.S.C. § 1915(e)(2)(B) (2012).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                         DISMISSED




                                2